Citation Nr: 1115290	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  05-36 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a compression fracture, T8-T10 and lumbar strain with generalized narrowing of intervertebral spaces.

2.  Entitlement to a rating in excess of 10 percent for a cervical spine strain with arthritis. 

3.  Entitlement to a rating in excess of 10 percent for subdural hematoma, status post left temporal craniotomy. 

4.  Entitlement to a rating in excess of 10 percent for posttraumatic migraine headaches. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from March 1983 to March 1989.       

These claims come before the Board of Veterans' Appeals (Board) on appeal of a September 2003 rating decision by the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA) and a September 2005 rating decision by the Waco, Texas RO.  During the course of the appeal, the Veteran's claims file has been transferred to the jurisdiction of the Waco RO.  

This case was previously before the Board in January 2008, wherein it was remanded for additional development.  The case was returned to the Board for appellate consideration.   

Unfortunately, still further development of the evidence is required before the Board can adjudicate the Veteran's pending claims.  Those claims are being remanded to the RO via the Appeals Management Center (AMC).  


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  The RO has not complied with the Board's January 2008 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders).  

As noted in the previous Board remand, the Veteran asserted that his service-connected disabilities have worsened since his most recent VA examinations in 2005.  In particular, the January 2008 remand requested that the Veteran be afforded additional VA examinations in order to determine whether the Veteran's symptomatology for the Veteran's service-connected disabilities had increased in severity.  The Board notes that the Veteran was scheduled for the relevant VA examinations in March 2010, but failed to report as scheduled.  However, the Board notes that a review of the claims file shows that the VAMC and/or RO did not send the relevant correspondence to the Veteran's correct address.  The Board acknowledges that a March 2010 VA exam inquiry showed the Veteran as residing on NE 157th  Court in Vancouver, Washington.  Nonetheless, correspondence from the RO to the Veteran, prior to the date of the scheduled examinations and subsequent to the examinations, including a notice of examination letter and notice of the issuance of a supplemental Statement of the Case were sent to the incorrect address.  Likewise, April 2010 correspondence from the Veteran to the RO and an April 2010 Report of Contact from the RO indicate that the Veteran recently moved to the NE 157th Court address, and that he did not receive any correspondence as to the March 2010 VA examinations; the Veteran reported that he only received the SSOC because it had been forwarded.

The Board again points out that the Court has ruled that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  See Butler v. Principi, 244 F.3d 1337, 1340 (2001).   Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  See, too, Schoolman v. West, 12 Vet. App. 307, 310 (1999) ("'clear evidence to the contrary' is required to rebut the presumption of regularity, i.e., the presumption that the notice was sent in the regular course of government action.").  While the Board acknowledges that the VA exam inquiry shows the most recent address provided by the Veteran, the Veteran contends that he did not actually receive notice of his VA examinations; the evidence of record shows that correspondence from VA to the Veteran was sent to an incorrect address.  As such, the evidence is sufficient to rebut the presumption of regularity.  See, e.g., Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (where VA mails notice of denial of claim to the latest address of record, the presumption of administrative regularity attaches); YT v. Brown, 9 Vet. App. 195, 199 (1996) (same rule applies to mailing of the statement of the case (SOC)). 

In connection with the mailing of correspondence and the presumption of regularity in the administrative process, the Court has held that VA may rely on the "last known address" shown of record, see Thompson v. Brown (Charles), 8 Vet. App. 169, 175 (1995), and that the burden is on the appellant to keep VA apprised of his or her whereabouts; if he or she does not do so, there is no burden on the part of the VA to "turn up heaven and earth to find [the appellant]," see Hyson v. Brown, 5 Vet. App. 262 (1993).  The Board reiterates that "it is [her] burden ... to keep the VA apprised of [her] whereabouts.  If [she] does not do so, there is no burden on the part of the VA . . . to find [her]."  See Hyson v. Brown, 5 vet. App. 262, 265 (1993)  ("where a file discloses other possible and plausible addresses . . . an attempt should be made to locate [the veteran] at the alternate address[es] . . . .").  See also Davis v. Principi, 17 Vet. App. 29 (2003).

Therefore, the Board finds that additional development is necessary to adequately address the Veteran's claims for increased disability evaluations and comply with the directives of the Board's January 2008 remand.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination to determine the current severity of his service-connected thoracolumbar and cervical spine disorders.  Any indicated tests or studies should be completed.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided copies of both the previous and the revised criteria for rating limitation of motion of the thoracolumbar and cervical spine, lumbosacral strain, and intervertebral disc syndrome and examination findings must be sufficiently detailed to allow for evaluation under both the old and the new rating criteria.  

The examiner should describe all symptoms (nature, severity, and associated impairment of function) of the cervical and thoracolumbar spine disorders; report all ranges of thoracolumbar and cervical spine motion, along with an opinion as to the extent of any additional functional loss (in degrees if possible) due to pain, weakness, fatigue and incoordination or during flare-ups; indicate whether or not there is ankylosis (and if so, whether favorable or unfavorable); and ascertain whether there have been any associated incapacitating episodes (bed rest prescribed by a physician and treatment by a physician), and if so, their duration and frequency.  

The claims file should be made available to the examiner for review in connection with the examination.  The examiner should be provided a full copy of this remand.  The examiner must indicate in the examination report whether or not review of the claims folder was made.  Please also discuss the rationale of all opinions provided.  

2.  Thereafter, the Veteran should be afforded an examination by a physician with appropriate expertise to determine the current degree of severity of his service-connected posttraumatic migraine headaches.  Conduct all testing and evaluation indicated and review the results of any testing prior to completion of the examination report.  The examiner should determine the nature, frequency and severity of the Veteran's headaches, and specifically address the frequency of any prostrating attacks.  The examiner should also provide an opinion concerning the impact of this disability on the Veteran's ability to work, to include whether the disability is productive of severe economic inadaptability.  

The claims file should be made available to the examiner for review in connection with the examination.  The examiner should be provided a full copy of this remand.  The examiner must indicate in the examination report whether or not review of the claims folder was made.  Please also discuss the rationale of all opinions provided.  

3.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected residuals of a subdural hematoma, status post craniotomy.  Conduct all testing and evaluation indicated and review the results of any testing prior to completion of the examination report.  The examiner should also comment on the Veteran's current level of social and occupational impairment due to his service-connected residuals of a subdural hematoma, status post craniotomy.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  If no opinion can be rendered, an explanation should be set forth.  

The claims file should be made available to the examiner for review in connection with the examination.  The examiner should be provided a full copy of this remand.  The examiner must indicate in the examination report whether or not review of the claims folder was made.  Please also discuss the rationale of all opinions provided.  

4.  Following completion of the above, the RO should readjudicate the issues of entitlement to increased disability ratings for cervical spine strain, residuals of a subdural hematoma, and residuals of a compression fracture, T8-T10 and lumbar strain with generalized narrowing of intervertebral spaces.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case as to the matter.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


